Case 1:19-cv-02518-VEC Document 116 Filed 11/11/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee ee ee ie x
GOLDEN GOOSE DELUXE BRAND d/b/a
GOLDEN GOOSE SPA,

Plaintiff, CIVIL ACTION

19-cv-2518 (VEC)
- against - SATISFACTION OF JUDGMENT

AIERBUSHE, ef al.

Defendants.
eee eweeee eee eee ewe eee sweeee wees ween e ee ee x

WHEREAS, a judgment was entered in the above action on the 16" day of
October, 2019 in favor of Plaintiff Golden Goose Deluxe Brand d/b/a Golden Goose SpA, and
against Defendant Beauty Shoe in the amount of $75,000.00, and said judgment having been
satisfied, and it is certified that there are no outstanding executions with any Sheriff or Marshall.
THEREFORE, satisfaction of said judgment is hereby acknowledged, and the
Clerk of the Court is hereby authorized and directed to make an entry of the satisfaction on the

docket of said judgment against Defendant Beauty Shoe.

Dated: November 6, 2019 Respectfully submitted,

EPSTEIN ISR
BY:

Brieanne Scully (BS 3711)
bscully@ipcounselors.com
60 East 42nd Street, Suite 2520

New York, New York

 

 

 

 

No NOAH 0. RODMAN New York, NY 10165
Otary Public, State of New York Telephone: (212) 292-5390
Registration # Le
Qualified in Westchestay eaun Facsimile: (212) 292-5391
Commission Expires LY Fao Attorney for Plaintiff

Golden Goose Deluxe Brand
d/b/a Golden Goose SpA
